Citation Nr: 0101099	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  95-40 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether the character of the appellant's discharge from 
military service constitutes a bar to VA benefits, exclusive 
of VA service-connected health-care and related benefits 
eligibility under Chapter 17 of Title 38 of the United States 
Code.  

2.  Entitlement to service connection for post-traumatic 
stress disorder, for purposes of VA service-connected 
health-care and related benefits under Chapter 17 of Title 38 
of the United States Code.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The appellant served on active military duty from July 1968 
to November 1969 and received an other-than-honorable 
discharge from this service. 

The current appeal arises from a June 1995 administrative 
decision by the Wichita, Kansas, regional office (RO).  In 
that decision, the RO determined that the appellant's period 
of service was dishonorable and constituted a bar to receipt 
of VA benefits, exclusive of eligibility for VA 
service-connected health-care and related benefits under 
Chapter 17 of Title 38 of the United States Code.  The 
appellant currently resides within the jurisdiction of the 
No. Little Rock, Arkansas, RO.

Additionally, the current appeal arises from an August 1998 
rating action.  In that decision, the No. Little Rock, 
Arkansas, RO denied service connection for post-traumatic 
stress disorder (PTSD) for purposes of VA service-connected 
health-care and related benefits under Chapter 17 of Title 38 
of the United States Code.  


REMAND

A significant change in the law occurred during the pendency 
of the appellant's appeal.  Specifically, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  In part, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000 and 
to such claims which were filed before the date of enactment 
but which were not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, ___ (2000).  See also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

Due to the change in the law brought about by the Veterans 
Claims Assistance Act of 2000, a remand in the present case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, a decision by the 
Board at this time would be potentially prejudicial to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

Accordingly, this case is REMANDED to the RO for the 
following actions:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as to any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued should also be 
considered.  

2.  Thereafter, the case should be 
reviewed by the RO.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal as well as a summary of the 
evidence received since the issuance of 
the last supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




